DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements filed 1 Nov, 2021 and 19 March, 2021 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because either the reference was found in neither the application file or the application file of the parent application, or the reference was illegible.  Thus, these references were not considered.

Claims Status
Claims 46-62 are pending.
Claims 46-62 are new.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 59 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure(MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure and (d) representative number of samples.
The issue is if a person of skill in the art could predict which sequences and synthesis protocols will meet the functional limitation of greater than about 99% coupling.


(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  Applicants are claiming a method, presumably of peptide synthesis, requiring greater than 99% coupling at each step.  However, applicants have not identified what sequences and coupling protocols will yield this result.  A person of skill in the art would not know which sequences will not meet this limitation with “standard” procedure, nor would such an individual know how to modify the protocol to meet the limitation.  In essence, applicants have dictated a limitation that they desire, but have not described how to achieve it.  That is not sufficient to meet the written description requirement.
Mergler et al (Bachem practice of SPPS (2005), cited by applicants) teaches that some sequences yield incomplete deprotection and difficulties in achieving complete reaction (p48, 3d paragraph).  Difficult peptides are sequence dependent, and it is not possible to accurately predict which sequences will be problematic (p48, 5th paragraph); although there is some work, it is merely suggestive (p48, 6th paragraph).  A number of modifications to standard coupling procedures are listed which may help (p48, 7th paragraph, continues to p49, 4th paragraph).  Note that the relatively large number of suggestions implies that there is no one universal method that solves this problem; trial and error is required.
While this is an older reference, the issue has not been solved.  Denton (Biotage web page, https://selekt.biotage.com/peptideblogs/what-do-you-do-when-your-peptide-synthesis-fails (2019)), well after applicant’s priority date, describes the same issues (and much the same solutions).
ThermoFisher’s web page describing peptide synthesis (https://www.thermofisher.com/us/en/home/life-science/protein-biology/protein-biology-learning-center/protein-biology-resource-library/pierce-protein-methods/peptide-synthesis.html, downloaded 16 Nov, 2021) teaches that issues can occur at any step in peptide synthesis, so the longer the peptide sequence, the more likely there will be problems limiting yield (5th page, 3d paragraph).  As applicants have explicitly claimed synthesis of very long sequences (note claims 61 and 62), it is clear that applicant’s claims allow for synthesis of problematic sequences.
(d) representative number of samples:  Applicants have described the synthesis of three peptides by their claimed method.  Given the lack of predictability of what sequences will be difficult to synthesize (presumably will 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


first rejection
Claims 46-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Applicants have liberally used the adjective “about” to modify amounts and ranges, note claims 46, 49, and 52 (about 25 milliseconds), claim 53 (about 1:1), claim 56 (about 10°C) and 59 (about 99%).  This clearly allows for embodiments outside the ratio or range to read on the claims, but it is not clear how much this expands the claims.  Applicants have not defined “about” in their specification, meaning the amount of wiggle room the adjective yields is not clear.

second rejection
Claim 59 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 59 requires that the extent of reaction at each step be greater than 99%.  It is not clear if this is an average over all amino acids in the sequence or a requirement for each step.

third rejection
Claims 60-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 60-62 require a specific minimum number of “addition cycles.”  The issue is that applicants have not defined what an addition cycle is.  This can be reasonably interpreted as either a deprotection step or each change in the amino acid or each time the amino acids are flowed past the resin.  These different potential interpretations cause difficulties with such common issues as double coupling (one or two addition cycles?), or a repeat of an amino acid in a sequence.  Note that there is no requirement for a deprotection step in any claim, making it difficult to use how the term would normally be interpreted (the transition between adding one residue and deprotecting it).

fourth rejection
Claim 56 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 56 requires that the temperature of the fluids leaving the mixing region be similar to the temperature at the reactor.  However, the reactor is not defined; there is no requirement for a resin or anything that would define a reactor as separate from just the tube leaving the reactor (i.e. a plug flow reactor).  In essence, not all reasonable embodiments clearly delineate the reactor, rendering the claim indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 46-62 are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al (ChemBioChem (March 2014) 15(5) p713-720, cited by applicants) in view of Boroomand (US 20150217254, cited by applicants), and Bacsa et al (J. Org. Chem. (2008) 73 p7532-7542, cited by applicants).
	
Simon et al discusses rapid, flow based peptide synthesis (title).  The system requires continuous flow of reagents through the reaction vessel, quickly exchanging reagents, and high flow rates (abstract).  Standard peptide reagents were used, such as HATU for coupling and piperidine in DMF for deprotection (p713, 2nd column, 2nd paragraph) in a solid phase system on resin (p714, 2nd column, 3d paragraph).  Temperature was elevated to improve the reaction rate (p713, 2nd column, 3d paragraph).  A flow diagram of the system is given in fig 8A (p719, top of page).  DIEA (base) is pumped into a mixer, while the amino acids are also pumped to the same mixer.  This mixer, in a water bath, flows into a vessel holding the resin for peptide synthesis (reactor), which flows out into the waste.  Fig 8b gives the timeframe of the synthesis; note that the coupling cycle is only 7 seconds.  In the language of the claims, this has a first fluid stream comprising amino acids, and a second fluid stream comprising a base connecting in a mixer to form a mixed stream, which flows to a reactor.  All tubing lengths were minimized, (supplemental nd paragraph) and the mixer appears to be merely a joining of the outputs from the two pumps in a three way connector that flows to the reactor (supplemental information, pS6, 1st paragraph).  The method was used to generate peptides of over 100 amino acids (abstract).
The difference between this reference and the instant claims is that this reference does not teach a 25 ms window for mixing the leading edges of the various reactant streams, nor has it discussed activating agent and chaotropic agents in a second and third stream or the ratios and temperatures claimed by applicants.
	While Simon et al mixes the activating agent with the amino acid, Boroomand teaches that the two can be separate in the device, and mixed during use (note the order of adding reagents in paragraphs 22-27).  This reference teaches separating the activating agent and the amino acids until needed.
	Basca et al discuss the synthesis of difficult peptide sequences at elevated temperatures (title).  Peptides can be difficult to synthesize due to aggregation and folding of the peptide chain (p7533, 1st column, 2nd paragraph).  Methods to suppress these effects include changes in the solvent composition (i.e. cosolvents), chaotropic salts, and elevating the reaction temperature (p7533, 1st column, 3d paragraph, continues to 2nd column).  The reference compared different heating methods, microwaves vs. direct heating (abstract).  Note that in these experiments, reagents were added to the reaction vessel then heated (p7541, 2nd column, 4th and 5th paragraphs, continues to p7542).  Side reactions, such as racemization and aspartamide formation would be expected to be more problematic at higher temperatures (p7540, 1st column, 1st paragraph).  
While none of the references discusses the time it takes for the various streams to mix, this is considered mere optimization.  Imagine if one stream is flowing into the mixer before the other stream does.  The unmixed material flows through the reactor until the second stream arrives at the mixer, where it does absolutely nothing chemically because the other reagent is not there (although it flows to waste and is lost).  If the mixer has a residence time, then if one stream arrives before the other, there will be a period of time where the ratio of the two streams is different than that optimized for maximum reaction rate while the mixer equilibrates.  Thus, a person of skill in the art would reasonably optimize to minimize the difference in time between when the two streams arrive at the mixer, to minimize the time taken for the reaction and the amount of material wasted.  The MPEP states that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or working ranges by routine experimentation" In re Aller, 220 F.2d 454, 456, 105 USPQ 233,  Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) (MPEP2144.05.II).
In addition, it would be obvious to separate the activating agent and the amino acids, as discussed by Boroomand, as a simple substitution of one known element (the mixed reagents) for another (the separate reagents) yielding expected results (synthesized peptides).  As the reagents are mixed together before reaction in any case, an artisan in this field would attempt this modification with a reasonable expectation of success.
	Furthermore, it would be obvious to add a cosolvent, or a chaotropic agent for difficult peptide sequences, as mentioned by Basca et al, to help with their synthesis.  As this appears to have been a successful strategy in the prior art, an artisan in this field would attempt this solution with a reasonable expectation of success.
	Simon et al and Boroomand together render obvious flowing an amino acid stream and an activating agent stream into a mixer, where it would be obvious to minimize the difference in time at which the two streams arrive at the mixer.  Thus, the combination of references render obvious claim 46.
Simon et al discuss a stream with a base, rendering obvious claim 47.
Simon et al shows one mixing region, rendering obvious claim 48.
The reasoning behind having the amino acid stream and the coupling agent stream arrive at the mixer as close in time as possible also applies to the base, rendering obvious claim 49.
Basca et al render obvious adding an additive selected from a very similar Markush group as claim 50, and there is no obvious reason to add these compounds in a separate mixing region, rendering obvious claims 50 and 51.
Simon et al discusses rapid peptide synthesis (title); it would be obvious to optimize the mixer so that the material leaving the mixer is consistently mixed, rendering obvious claim 52.
It is considered obvious to optimize concentrations and amounts of material (MPEP 2144.05(II)(A)), rendering obvious claim 53.
Simon et al uses HATU as a coupling agent, rendering obvious claim 54.
Simon et al appears to use a tubing junction as a mixer, rendering obvious claim 55.

Simon et al couple their amino acids on resin, rendering obvious claims 57 and 58.
Simon et al discuss every feature that applicants state is required for 99% coupling efficiency at each step, rendering obvious claim 59.      
Simon et al state that the system can be used to generate peptides of over 100 amino acids (interpreted as requiring at least 100 addition cycles), rendering obvious claims 60-62.         

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 46, 52, 53, and 57-62 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 72-75 of copending Application No. 17/127,951 (US 20210188899) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims either anticipate or render obvious the instant claims.
Competing claim 72 specifies a method where a first stream comprising amino acids and a second stream comprising an activating agent substantially simultaneously into a mixer (interpreted as the leading front arriving as close as the same time as possible) (anticipating instant claims 46 and rendering obvious instant claim 52), which flows into a reactor containing a solid support on which peptides have been immobilized (anticipating claims 57 and 58) so that at least 99% of the peptides add an amino acid (anticipating instant claim 59).  Competing claims 73-75 specify minimum lengths of the peptides identically with instant claims 60-62, anticipating them.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658